IN THE SUPREME COURT OF THE STATE OF NEVADA


                          IN THE MATTER OF: THE LENK                              No. 85457
                          FAMILY TRUST.

                          ROBERT R. PILKINGTON; AND
                          DENISE L. PILKINGTON,
                                                                                    F" d
                          Appellants,                                               NOV 0     2022
                          vs.
                          THE LENK FAMILY TRUST; HUNTER
                          LIGGETT; JILL RENE STYNDA;
                          JANET E. LENK COHEN; CARIN
                          LENK SLOAN; KRISTIN NOEL LENK
                          PFEIFER; AND GINGER STUMNE,
                          NYE COUNTY PUBLIC
                          ADMINISTRATOR,
                          Respondents.


                                               ORDER DISMISSING APPEAL

                                      This is a pro se appeal from district court orders in a probate
                          case dated August 27, 2021;1 September 27, 2021; and August 2, 2022. Fifth
                          Judicial District Court, Nye County; Kimberly A. Wanker, Judge.
                                      The notice of appeal was filed in the district court on September
                          30, 2022. Appellants thereafter filed an emergency motion for stay in this
                          court, and respondents opposed the stay motion and countermoved to
                          dismiss the appeal for lack of jurisdiction. Respondents contend, among
                          other things, that the notice of appeal was untimely filed more than 30 days




                                1No   order was entered on August 27, 2021, but the district court
                          clerk's case appeal statement assumes and appellants' docketing statement
                          confirms that the notice of appeal contains a typo, such that the appealed
                          order is actually dated August 26, 2021.
SUPREME COURT
      OF
   NEVADA


  MITA • •:11,19,i'7..,
                                                                                   zz-
                from service of notice of entry of each appealed order.2 Appellants have filed
                a reply/opposition to the countermotion, and respondents have filed a reply
                in support of their countermotion.
                             Appeals from orders entered in probate and trust cases are
                generally governed by NRS 155.190. See also NRS 164.005. That statute
                allows for immediate appeal, within 30 days from service of notice of entry,
                from orders instructing personal representatives and trustees and from
                orders that grant an order for conveyance directing that persons in
                possession of estate property transfer or deliver it to those entitled thereto.
                NRS 155.190(1)(h), (p); see also NRS 164.033 (governing conveyance orders
                in trust cases and allowing an appeal therefrom within 30 days of notice of
                entry).    Failure to timely appeal under NRS 155.190 precludes any
                challenge to an order listed therein in an appeal from a later-entered
                judgment. In re Estate of Herrmann, 100 Nev. 1, 21, 677 P.2d 594, 607
                (1984) ("[T]his court has specifically held that unless appeal is taken within
                30 days, an order of the kinds mentioned in NRS 155.190 is not thereafter
                subject to attack.").
                             Here, the August 2021 order appears to have been appealable
                under     NRS 155.190(1)(h) and (p) because it           directed the public



                        2 Respondents  also contend that appellant Denise Pilkington lacks
                standing to challenge the 2021 orders, as she was not a party to the action
                when those orders were entered. In light of this order, we need not address
                this contention. Respondents further assert that appellants waived their
                right to appeal in the parties' settlement agreement below and are not
                aggrieved by the court's order confirming that settlement. From what is
                currently before this court, it appears that appellants contest, in part, the
                district court's failure to fully resolve their claims to, and to unfreeze, funds
                in two Wells Fargo bank accounts that the court had previously found
                contained at least some funds belonging to the estate, and while we do not
                now decide the matter, it is not clear that the settlement agreement
                precludes appellants from seeking relief as to this issue.
SUPREME COURT
        OF
     NEVARA
                                                       2
JUJ PLI7A
                administrator/trustee to take various actions and also directed appellant
                Robert Pilkington to return estate and trust property. Notice of entry of the
                August 2021 order was served on August 26, 2021. The September 2021
                order further directed Robert Pilkington to return estate and trust property
                and thus likewise appears appealable under NRS 155.190(1)(p); notice of
                the September 2021 order's entry was served on September 27, 2021.
                Finally, the August 2022 order, notice of entry of which was served on
                August 4, 2022, confirmed a settlement agreement among the parties
                acknowledging that certain trusts and a pour-over will were invalid,
                providing that appellants had no authority to transfer estate or trust assets,
                directing the court-appointed fiduciary to transfer such assets to the estate
                for further administration, and closing the case upon such transfer. That
                order appears to fall under NRS 155.190(1)(i); see also NRS 155.190(1)(b)
                (refusing to admit a will to probate). The notice of appeal was filed more
                than 30 days after notice of entry of each appealed order was served and is
                thus untimely. Moreover, to the extent that appellants assert jurisdiction
                over the orders pursuant to NRAP 3A(b)(1) (final judgment) and (5) (orders
                refusing to dissolve an attachment), the notice of appeal is likewise
                untimely. NRAP 4(a)(1) (providing that notices of appeal must be filed
                within 30 days from when notice of the appealed order's entry is served).
                                 In their docketing statement, appellants suggest that the
                appeal is timely under NRAP 4(a)(6) (premature notice of appeal) because
                the district court denied an NRCP 60(b) motion on October 12, 2022.3 But
                the NRCP 60(b) motion was filed on February 18, 2022, which was not
                within the tirneframe in which tolling motions must be filed, and thus the
                motion could not toll the appeal period. NRAP 4(a)(4); see NRCP 50(b);


                         3This   court has not received any notice of appeal from the October 12
                order.
SUPREME COURT
        OF
    NEVADA
                                                          3
,t 1,147A
                NRCP 52(b); NRCP 59(b), (e). And in their response to the countermotion
                to dismiss, appellants assert that the appeal is timely because the appealed
                orders are void. However, allegations that an order is void does not waive
                the time period to appeal, which is jurisdictional. Zugel v. Miller, 99 Nev.
                100, 101, 659 P.2d 296, 297 (1983) ("Filing a timely notice of appeal is
                jurisdictional and an untimely appeal may not be considered."); State ex rel.
                Smith v. Sixth Judicial Dist. Court, 63 Nev. 249, 256, 167 P.2d 648, 651
                (1946) (distinguishing between direct attacks, like an appeal in an original
                action to have an order vacated or reversed, and collateral attacks through
                other proceedings), overruled on other grounds by Poirier v. Bd. of Dental
                Exam'rs, 81 Nev. 384, 404 P.2d 1 (1965).             Accordingly, as we lack

                jurisdiction, we grant the countermotion and
                            ORDER this appeal DISMISSED.4


                                                      • 17,   —67.
                                         Hardesty



                Stiglich                                      Herndon



                      41n light of this order, appellants' emergency motion for stay is denied
                as moot. Nevertheless, we note that appellants' failure to first seek relief
                in the district court per NRAP 8(a)(1) would preclude relief. See TRP Fund
                VI, LLC v. PHH Mortg. Corp., 138 Nev. Adv. Op. 21, 506 P.3d 1056, 1058
                (2022) (explaining that a belief that the district court will not grant a stay
                motion does not excuse the requirement that such relief first be sought in
                the district court, as lilmpracticable' requires the movant to show that it
                was 'not capable' of first seeking relief in the district court or that such an
                act could not be done").




SUPREME COURT
      OF
   NEVA0A
                                                      4
  In47A
                cc:   Hon. Kimberly A. Wanker, District Judge
                      Denise L. Pilkington
                      Robert R. Pilkington
                      Anthony L. Barney, Ltd.
                      Roland Law Firm
                      Law Office of Sean M. Tanko, Ltd.
                      Nye County Clerk




SUPREME COURT
         OF
     NEVADA


ilh 1.147A